836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellant,v.Aaron J. JOHNSON, Nathaniel Boykin, David W. Chester,Charles Ward, Mary Lou Voliva, Henry Jarrette,Defendants-Appellees.
No. 87-6597.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 21, 1987.Decided Dec. 18, 1987.

Samuel Wayne Guy, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We therefore deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Guy v. Johnson, C/A No. 87-700-CRT (E.D.N.C.  Aug. 10, 1987).  We dispense with oral argument because the facts and legal issues are adequately presented in the informal brief and record and oral argument would not significantly aid the decisional process.  Finally, we express no opinion about the merits of the issues that appellant has raised for the first time on appeal, as they are not properly before us.


2
DISMISSED.